2017 UT App 48



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                               v.
                      MARTIN J. MACNEILL,
                          Appellant.

                            Opinion
                       No. 20140873-CA
                      Filed March 16, 2017

            Fourth District Court, Provo Department
                The Honorable Derek P. Pullan
                         No. 121402323

         B. Kent Morgan and Jonathan T. Nish, Attorneys
                         for Appellant
          Sean D. Reyes and Tera J. Peterson, Attorneys
                          for Appellee

  JUDGE J. FREDERIC VOROS JR. authored this Opinion, in which
   JUDGES GREGORY K. ORME and STEPHEN L. ROTH concurred.

VOROS, Judge:

¶1     Martin J. MacNeill was convicted of murdering his wife
by overmedicating her then drowning her in a bathtub. At trial
the prosecution presented testimony from five jailhouse
informants, all of whom reported hearing MacNeill admit or
imply that he had killed his wife. MacNeill’s principal claim on
appeal is that the prosecution team withheld information about
promises of assistance the State’s lead investigator, Jeff
Robinson, had made to one of the jailhouse informants. After
meticulous analysis, the trial court agreed with MacNeill that the
prosecution had wrongly suppressed relevant impeachment
evidence, but concluded that the evidence would not have
altered the trial outcome. We affirm.
                        State v. MacNeill


                       BACKGROUND 1

                           The Crime

¶2    MacNeill lived with his wife, Michele, and their four
minor daughters in Pleasant Grove, Utah. The MacNeills also
had three adult children; two lived in Utah and one attended
graduate school out of state. MacNeill practiced psychiatry, and
Michele tended to their home and children.

¶3     MacNeill met Gypsy Gillian Willis online, and the two
began an affair in November 2005. In March 2007 Michele
expressed concern to her adult daughter, Alexis, who attended
graduate school, that MacNeill might be having an affair. After
reading through his telephone records, Michele discovered the
identity of MacNeill’s girlfriend. When she confronted MacNeill,
he claimed she was being “ridiculous.” Shortly after this
confrontation, MacNeill surprised Michele with a facelift as a
“present.” He also indicated that he wanted to take her on a two-
week cruise after her surgery.

¶4     Around the same time, during a “heartfelt, tearful lesson”
at church, MacNeill announced that he had cancer and had “less
than a year” to live. His health appeared to deteriorate—he
began limping, walking with a cane, and wearing a surgical
boot. Despite his claim to neighbors that he “had some
procedures done [and] was having some complications,”
MacNeill painted a somewhat different picture of his condition
at work. He told one colleague that he had a “peripheral
neuropathy” in his toe that “wouldn’t get better,” another
colleague that he had “cancer in his big toe,” and yet another

1. “When reviewing a jury verdict, we examine the evidence and
all reasonable inferences drawn therefrom in a light most
favorable to the verdict, and we recite the facts accordingly.”
State v. Kruger, 2000 UT 60, ¶ 2, 6 P.3d 1116.




20140873-CA                    2                2017 UT App 48
                        State v. MacNeill


colleague that he had a “neurological . . . problem similar to
MS.” But despite his scattered claims of various illnesses during
that spring, MacNeill remodeled his basement on his own and
appeared to have no difficulty carrying “giant [slabs] of sheet
rock” down the stairs.

¶5     MacNeill scheduled a consultation with a plastic surgeon
in March 2007 and attended the consultation with Michele.
MacNeill was the “dominant personality” at the appointment
and did “more of the talking” than Michele. Although Michele
was nervous about having surgery and concerned about the
associated risks, the recovery, and the downtime, she agreed to
schedule comprehensive facial surgery for the following month.

¶6     MacNeill next scheduled an examination for Michele with
a primary care physician to determine if it was safe for her to
proceed with surgery. MacNeill was anxious to complete the
evaluation so Michele could proceed with the surgery without
delay. At the appointment, the three discussed Michele’s high
blood pressure. The primary care physician said that it would be
ideal to control Michele’s blood pressure before surgery and
suggested that she postpone the operation. MacNeill expressed
disappointment with this suggestion. Other than Michele’s
elevated blood pressure, the primary care physician determined
that she was in “excellent health.” An EKG revealed that
Michele’s heart was normal without any arrhythmias or
evidence of heart disease.

¶7    Although the primary care physician recommended that
Michele delay the procedure, Michele and MacNeill kept the
appointment for the preoperative evaluation with the surgeon.
Alexis came home from graduate school to attend the
appointment with them. Before the appointment, Alexis saw
MacNeill in his room writing down medications that he wanted
the doctor to prescribe, using a “dusty” reference book that she
hadn’t seen him use in perhaps ten or fifteen years. On the way



20140873-CA                    3                2017 UT App 48
                         State v. MacNeill


to the appointment, Michele said that she wanted to push the
appointment back until summer so she could make sure her
blood pressure would be under control. MacNeill became angry,
raised his voice, told Michele she could not do that, and said, “If
you don’t have the surgery now, you’re not getting it.”

¶8     At the appointment, neither Michele nor MacNeill
disclosed the primary care physician’s recommendations,
although MacNeill did mention that she had “some high blood
pressure” and “had been prescribed some medication” for it.
MacNeill directed the discussion about Michele’s postoperative
medication regimen. After performing a facelift, the surgeon
typically prescribed a pain reliever (Lortab), an antibiotic
(cephalexin), a sleeping medication (Ambien), an anti-
inflammatory (Medral Dose Pack), and an eye ointment
(erythromycin). Occasionally, he prescribed an anti-nausea
medication (Phenergan) to patients that complained of nausea
associated with anesthesia.

¶9     Consulting the list he brought with him, MacNeill
requested four deviations from the surgeon’s usual protocol.
First, he requested an additional, stronger pain reliever,
oxycodone, also known as Percocet. Second, he requested Lortab
in liquid form. Third, he requested more than the typical amount
of Phenergan, and he requested it in suppository form. Finally,
he requested the anti-anxiety drug, Valium. MacNeill said that
“he was just concerned that [Michele] wouldn’t do well without
having these other options available,” and that he wanted to
have “all of the options available to [him],” even though Michele
had told him that she didn’t like to take a lot of medicine. The
surgeon complied with MacNeill’s requests and gave Michele
instructions to take one pill at a time and “certainly” to avoid
taking all of them together. Michele assured the surgeon she
“was going to try and minimize the amount of medication that
she took.”




20140873-CA                     4                2017 UT App 48
                         State v. MacNeill


¶10 Two days later, MacNeill drove Michele and Alexis to the
surgical facility for the operation. The surgery lasted all day, but
the surgeon told Alexis that he was happy with the results.
Michele was “in a little bit of pain and groggy” and “wanted to
stay the night at the hospital.” MacNeill returned to drive
Michele and Alexis home. When Michele said she wanted to stay
the night, he became angry and told Michele that they needed to
go home. But he acquiesced when the surgeon explained that he
prefers to keep his patients overnight. The surgeon released
Michele the next morning.

¶11 On the day Michele returned home, Alexis acted as her
caregiver, giving her medications, dressing her wounds, and
helping her to the bathroom, because Michele was “effectively
blind.” Alexis kept a log of Michele’s medications on a pad of
paper and included the time she took each pill and the dose.
Alexis also kept a log of Michele’s vital signs and food intake in
what she called her “little black book.” She later combined the
two logs and placed the pad of paper in a drawer next to
Michele’s bed. That evening MacNeill insisted that Alexis leave
the room because he would be taking over Michele’s care. Alexis
left and slept in her youngest sister’s room.

¶12 The next morning Alexis entered her mother’s room and
noticed that she “appeared to be very sedated.” When Alexis
tried to wake Michele, she stirred a bit but did not wake up.
Alexis asked MacNeill what had happened, and he responded
that he “must have given her too much medicine.” When Alexis
pressed further, he said he had given Michele Lortab, Valium,
and Ambien, at which point Michele threw up. He then gave her
Phenergan, Percocet, and more Lortab. Alexis told her father that
he was “not to give her any more medicine,” because she
(Alexis) was “taking over.”

¶13 Later that evening Michele told Alexis that MacNeill
“kept giving [her] medication” and “telling [her] to swallow,”



20140873-CA                     5                 2017 UT App 48
                         State v. MacNeill


and when she started to throw up he gave her more and more
medication. Michele stated that she did not want MacNeill to
give her any more medicine; she felt each different pill “so that if
[MacNeill] tried to give her anything, she would know what he
was giving her.”

¶14 Alexis continued to care for her mother. Once Michele’s
bandages came off, her recovery accelerated. By April 10 Michele
was able to walk around and care for herself. She took no
Valium, Phenergan, or Ambien. Because Michele was sensitive
to medications, she tried to take less than the prescribed dosage.
Although Michele was tapering off her medications, MacNeill
called the surgeon and asked him to refill Michele’s
prescriptions for Percocet and Phenergan, which he did at a
follow-up appointment. Alexis attended the appointment with
Michele, then returned to school.

¶15 The next day MacNeill took the couple’s younger
daughters to school. Before leaving for school, one of the girls
entered Michele’s room and found her mother sitting on the
couch in front of her TV. The girl noticed “nothing odd about
[Michele’s] behavior.” The two “had a perfectly . . . normal
conversation” before the girl said goodbye and went to school.
Alexis called at 8:45 a.m. and Michele said she was “doing great”
and planned to pick the girls up from school. She did not sound
confused, and her speech did not sound slurred. At 9:15 a.m.,
MacNeill called Alexis and left a voicemail urging her to call her
mother and tell her to stay in bed. Alexis found this strange in
light of her earlier phone conversation with her mother. Alexis
called her mother, but Michele did not answer.

¶16 MacNeill was to receive an award at work that morning.
Before the event MacNeill adamantly told the event coordinator
that he needed his picture taken at the event. After receiving the
award, he asked the photographer, “Did you get me in that
picture? Make sure you got me in that picture.” After the



20140873-CA                     6                 2017 UT App 48
                        State v. MacNeill


photographer assured MacNeill that he was in the picture,
MacNeill pressed him again, saying, “Maybe you better take a
second one and make sure you got me in that picture.” After the
event, MacNeill picked up the couple’s youngest daughter from
kindergarten at 11:30 a.m.

¶17 When MacNeill and his youngest daughter got home, she
called, “Mom, I’m home.” Michele didn’t answer. The girl
followed her father into the bathroom and found her mother “all
the way” in the bathtub, lying in the water, still in her clothes.
MacNeill told his daughter to run next door for help.

¶18 Meanwhile, MacNeill called 911. MacNeill gave the
dispatcher a false address and hung up. MacNeill called again
and said, “My wife has fallen in the bathtub . . . [s]he is
unconscious. She’s under water.” MacNeill said he “couldn’t lift
her” so he let the water out of the tub. Although the dispatcher
asked him to stay on the phone, MacNeill hung up again. The
dispatcher called back, and MacNeill told her that he had “CPR
in progress.” Although the dispatcher requested that he stay on
the phone, MacNeill again hung up. He then called a colleague
at work and told him he was “doing a code on his wife.” At this
time, MacNeill’s phone rang again—it was Alexis. He told her,
“Your mother’s in the tub and she’s not breathing.” Alexis
immediately went to the airport to fly home.

¶19 The daughter returned to the bathroom with their
neighbor. They found MacNeill “hunched over” Michele’s face.
Michele was face up, her head under the faucet, her legs and feet
inside the bathtub. Two more neighbors came in and observed
Michele’s body in the same position: face up, with her head
under the faucet, and her legs and feet inside the bathtub. They
lifted Michele out of the tub and MacNeill began CPR. One of
the neighbors performed chest compressions while MacNeill
leaned over Michele’s head to periodically administer rescue
breaths. However, the neighbor did not observe MacNeill’s



20140873-CA                     7               2017 UT App 48
                        State v. MacNeill


mouth ever touching Michele’s, nor did Michele’s chest rise and
fall when MacNeill administered the rescue breaths. Two
paramedics arrived and took over CPR. When the paramedics
began CPR, Michele’s color instantly changed from bluish to a
pink fleshy color. A gurgling sound came from her chest, and
she expelled quite a lot of fluid from her mouth more than
once—at least three to four cups the first time and a substantial
amount the second time.

¶20 While the paramedics performed CPR, MacNeill told
them that he had only been away from the home “for a short
period of time,” during which Michele “overdosed on her pain
medication,” slipped in the tub, and hit her head. MacNeill said
he found Michele face down, “slumped over the tub” with her
upper body inside the tub and her lower body out of the tub.
MacNeill then began yelling and became increasingly loud and
agitated—to the point that the officers and paramedics feared for
their safety and removed him from the room. Shortly thereafter,
the ambulance arrived, and MacNeill accompanied Michele to
the hospital.

¶21 Michele was pronounced dead on arrival. The emergency-
room doctor saw no injuries consistent with falling into the
bathtub. Because the doctor could not determine the cause of
death, he called the Medical Examiner’s Office.

¶22 The MacNeills’ adult son returned home that evening
with the son’s girlfriend. MacNeill asked the two to accompany
him to the bathroom where MacNeill had found Michele that
morning. The son’s girlfriend noticed that the bathroom was
clean, with no trace of blood, although MacNeill told her when
he found Michele that day “there was blood everywhere.”
MacNeill asked the girlfriend to retrieve Michele’s pills. She
found various drugs, but some of the bottles had very few pills
in them. MacNeill and his son counted the pills; MacNeill kept
repeating, Michele “was not taking her pills.” MacNeill became



20140873-CA                    8                2017 UT App 48
                        State v. MacNeill


frustrated, said he “did not want to do this anymore,” and had
his son’s girlfriend flush the pills down the toilet.

¶23 When Alexis returned home that evening, she went
straight to the bedroom to look for the medications. But the
room had been “cleaned out.” Items that had been there the day
before—a hospital bed, stuffed animals, and blankets—had been
removed. The bathroom rug was gone. While looking for her
mother’s medication around the house, Alexis found the
bathroom rug, a pile of wet towels and clothing, and other of
Michele’s belongings in the garage.

¶24 Also gone was the “little black book” in which Alexis
tracked her mother’s medication intake. Alexis asked MacNeill
where her mother’s medication was; he told her, “I don’t know. I
think the police might have taken it.” Alexis found the small pad
of paper she had tracked Michele’s medication on for the first
few days after surgery in the drawer where she left it.

¶25 When Alexis asked MacNeill what happened, he took her
into the bathroom to show her how he found Michele. MacNeill
gave Alexis the same description he had given the paramedics:
Michele was face down, “slumped over the tub” with her upper
body inside the tub and her lower body outside the tub. He told
Alexis that the bath was full and the water was off.

¶26 Rachel, the MacNeills’ other adult daughter, arrived later
that evening. MacNeill said that they “needed to get the autopsy
done . . . right away” because “he was concerned that there
would be a police investigation,” and he “didn’t want . . . anyone
to think he murdered [Michele].”

¶27 Although MacNeill had spent his day performing CPR on
his wife, accompanying her to the hospital, cleaning up her
personal belongings, tending to his family, and providing his
neighbors with a tour of the renovations he completed in the
home, he also spent time that day communicating with Gypsy.


20140873-CA                     9               2017 UT App 48
                        State v. MacNeill


The two talked on the phone twice and texted each other thirty
times.

¶28 Several days later, MacNeill spoke with the Medical
Examiner, Dr. Maureen Frikke. He gave the same account he had
given the emergency responders and his daughters: he found
Michele slumped over the tub with her face “completely
submerged” and her lower body hanging outside of the tub. Dr.
Frikke determined that the manner of Michele’s death was
“natural,” and her cause of death was cardiovascular disease
with hypertension and myocarditis.

¶29 Michele’s funeral was held three days later. Before the
service, MacNeill helped set up, running back and forth from the
church to his car without a cane. As people started arriving,
however, he began limping and using the cane. Gypsy attended
the funeral, and the two texted throughout the service. After the
funeral, a family friend approached MacNeill and offered to help
care for his minor daughters. MacNeill told her that he had
already hired a nanny.

¶30 MacNeill’s adult daughters also offered to care for their
younger siblings, but MacNeill asked Rachel to go with him to
church to “pray about getting a nanny.” When Rachel arrived,
MacNeill did not want to go inside, but instead remained on a
bench outside the church. Soon, a woman approached Rachel
and MacNeill from the parking lot and said, “I’m so sorry for
your loss. I was at the funeral.” She told them that her name was
Gillian and that she had attended nursing school. MacNeill
asked for her phone number, and “Gillian”—who was actually
Gypsy Gillian Willis—left. Nine days after Michele’s death,
MacNeill hired Gypsy as the family nanny and moved her into
the MacNeill home. However, Gypsy never fulfilled the role of a
nanny in the MacNeill household—the children were “left
alone” and took care of themselves.




20140873-CA                   10                2017 UT App 48
                         State v. MacNeill


¶31 Gypsy and MacNeill travelled to Wyoming, where Gypsy
introduced him to her family as her fiancé. By the end of the
summer she held herself out to the public as Gillian MacNeill.
The two applied for an identification card that listed the date of
their marriage as April 14, 2007—the day of Michele’s funeral. 2

¶32 Having witnessed MacNeill’s behavior after Michele’s
death, Alexis, Rachel, and Michele’s sister asked investigators to
re-examine Michele’s manner of death. The Utah County
Attorney’s Office asked a toxicologist to examine Dr. Frikke’s
toxicology report from Michele’s autopsy. The report stated that
at the time of death, Michele’s blood contained Valium, Percocet,
Phenergan, and Ambien in concentrations likely to render her
“severely obtunded,” “difficult to arouse,” potentially “asleep,”
and “unable to respond constructively to [her] environment.”
The Utah County Attorney’s Office also asked Dr. Todd Grey,
Dr. Frikke’s successor, to review Dr. Frikke’s conclusions. Dr.
Grey changed the manner of death from “natural” to
“undetermined” and changed her cause of death from heart
disease to the combined effects of heart disease and drug
toxicity.

¶33 In addition to re-examining the physical evidence, the
State interviewed the MacNeills’ youngest daughter at the
Children’s Justice Center. She reported that, on the day of
Michele’s death, MacNeill had picked her up from school and
the two returned home to find Michele in the bathtub and still in
her clothes. She explained that MacNeill asked her to go next
door for help, and after she brought her neighbor back to the
MacNeill home, the neighbor sent her next door to play with the
neighbor’s two children, where she remained for the rest of the
afternoon. Following the CJC interview, state investigators


2. MacNeill filled out an application for a military identification
card to provide Gypsy access to a military base in Ogden.




20140873-CA                    11                2017 UT App 48
                         State v. MacNeill


requested that Alexis ask the girl several follow-up questions.
Alexis complied, and the girl provided more detail about the
position of Michele’s body in the tub, the amount of water in the
tub, and the items of clothing Michele was wearing.

¶34 The State charged MacNeill with murder, a first degree
felony, and obstruction of justice, a second degree felony.

                             The Trial

¶35 Before trial, MacNeill moved to exclude the MacNeills’
youngest daughter from testifying. MacNeill argued that, while
questioning the girl after the CJC interview, Alexis had used
improper interview techniques, resulting in “false memories.”
The trial court granted MacNeill’s motion in part and denied it
in part. The court ruled that the girl was not competent to testify
at trial because “after the Children’s Justice Center interview,
[the youngest MacNeill daughter] was subjected to suggestive
and repeated questioning about material facts by an untrained
interviewer with bias as to the suspect’s guilt or innocence and
bias as to her own pecuniary interests.” But the trial court
admitted the girl’s CJC interview, and she appeared in court at
trial for cross-examination.

¶36 MacNeill also moved to exclude the testimony of five
jailhouse informants that the prosecution planned to call. Four
were federal inmates who had served time with MacNeill before
the State charged him with murder. 3 One (the State Inmate)
knew MacNeill from time served together in the Utah County
Jail. The trial court denied the motion on the ground that “(1) the
weaknesses of jailhouse informant testimony could be exposed
through rigorous cross-examination; and (2) the jury would be
instructed on how to judge the credibility of witnesses, and may

3. MacNeill served time in federal prison for charges unrelated
to Michele’s murder.




20140873-CA                    12                2017 UT App 48
                        State v. MacNeill


be instructed on the heightened motive of jailhouse informants
to misrepresent.” The trial court also ordered that “the State, in
writing, disclose to the defense with respect to each inmate who
will testify, any and all benefits promised, expressed or implied,
realized now or to be realized in the future, in exchange for
testimony in the MacNeill case, together with any documentation
of the deal.”

¶37 In response to the trial court’s order, the State filed a
Notice of Benefits Offered or Provided to Jailhouse Informants.
The State disclosed consideration given to the State Inmate. It
also represented—falsely, as it turned out—that the four federal
inmates had not “requested any recommendations [from the
State], nor has anyone else on [their] behalf. If any such request
is made it will be honored. Other than that, there is no
agreement to exchange [the federal inmates’] testimony for
consideration from the State of Utah. Nothing has been given to
[them], and there are no promises outstanding.”

¶38 On the first day of trial, the court ordered that all
witnesses be excluded from the courtroom while not testifying
and also ordered that “fact witnesses shall not watch or listen to
television, radio, or internet news coverage of the trial while
under trial subpoena.” The prosecution did not inform the
federal inmates of the exclusion order for almost a week.

A.    Medical Testimony

¶39 At trial a cardiologist testified that the inflammation in
Michele’s heart was “benign” and not “severe enough to present
a significant risk of cardiac death.” Dr. Grey also testified that
the inflammation was “not very severe.” The State called an
expert in forensic pathology, who testified that he found no
evidence of myocarditis. The expert also presented a new theory
on Michele’s cause of death: drowning.




20140873-CA                    13               2017 UT App 48
                        State v. MacNeill


¶40 The forensic pathologist based his conclusion on five
facts. First, Michele regurgitated large amounts of water while
emergency responders performed CPR, indicating that she had
swallowed water. Second, she had water in her airway, which
indicated that she had inhaled a significant amount of water.
Third, her lungs were twice as heavy as typical lungs. Fourth,
fluid was found in the chambers of her lungs. Finally, her blood
was significantly diluted, which occurs when someone inhales
water and it streams into the blood vessels and into general
circulation.

B.    The Jailhouse Informants

¶41 All five jailhouse informants testified against MacNeill. 4
Inmate One testified that he knew MacNeill from a prison
computer class. One night, Inmate One saw a picture of
MacNeill on a television news show, and while he could not
hear the audio, he could tell that the show claimed that MacNeill
had murdered his wife. When Inmate One told MacNeill about
the television show, MacNeill replied that “[t]hey’re just
[running the show] because my girlfriend is about to get out.”
But MacNeill later “opened up about it.” He said that he “gave
[his wife] some oxy and some sleeping pills and then he . . . got
her in the bathtub.” MacNeill then said “he had to help her out,”
and he “held her head under the water for a little while.” When
Inmate One asked MacNeill why he killed Michele, MacNeill
responded that “she was in the way” and “she wanted the house
and the kids,” but that the authorities “couldn’t prove that
he . . . did anything.”




4. The trial court ordered that the four federal inmates be
referred to by number to protect their privacy and safety. We
refer to them by number as well.




20140873-CA                   14                2017 UT App 48
                         State v. MacNeill


¶42 Inmate One testified that he had not “made any request
for any consideration.” MacNeill cross-examined Inmate One
using phone records he had obtained from the prison. In one
phone call Inmate One told his mother that the State was going
to offer him a deal, and he would speak with his lawyer to find
out the details of the deal. In numerous phone calls, he told
family members that he planned on being released from prison
by Christmas in exchange for his testimony because MacNeill’s
trial was scheduled for October 9 to November 9, and he would
have “from November 9 up until Christmas to get out.” And in a
phone call with his federal defense investigator, Inmate One
explained that Jeff Robinson, the Utah County Attorney’s Office
investigator assigned to MacNeill’s case, had told him that he
was “willing to help [Inmate One] out in any way that he could.”

¶43 MacNeill also confronted Inmate One with evidence of
communications between Inmate One and Robinson in which
Robinson stated, “What I really want is to get you out
[early]. . . . You really are one of my key, absolute key witnesses.
So it’s really important to us to make sure that you are taken care
of, and kept safe, and . . . to make sure that your needs are taken
care of.” MacNeill also pointed out that Robinson had expressed
a desire to communicate with Inmate One by phone rather than
email so that MacNeill’s defense attorneys would not learn of the
communications between the two.

¶44 Inmate Two testified that he was MacNeill’s cellmate for
two years. Inmate Two “heard rumors” that “supposedly
[MacNeill] murdered his wife” and asked MacNeill whether it
was true. Inmate Two testified that MacNeill told him that “they
couldn’t prove it,” and that the medication she was taking was
prescribed.

¶45 Inmate Three testified that he noticed an article about
MacNeill in People magazine that claimed MacNeill murdered
his wife. Inmate Three asked MacNeill if he had murdered his



20140873-CA                     15                2017 UT App 48
                        State v. MacNeill


wife, to which MacNeill responded, “No, I didn’t murder my
wife. If I did, they don’t have any evidence of it.”

¶46 Inmate Four testified that he had heard that MacNeill
killed his wife. When Inmate Four asked MacNeill about it,
MacNeill responded, “The bitch drowned.”

¶47 The State Inmate testified that he was housed in the same
jail unit as MacNeill while MacNeill awaited the murder trial.
The State Inmate asked MacNeill why he did not wear the same
required jail-issued shoes as the other inmates, and MacNeill
responded that he could “get away with a lot of things. For
instance, . . . I’m getting away with my murder.” When asked if
MacNeill elaborated on his statement, the State Inmate testified
that MacNeill stated: “I’m getting away with murdering my
wife.” The State Inmate testified that when he offered
condolences for Michele’s death, MacNeill said “Oh, no, I’m glad
the bitch is dead.”

¶48 The jury convicted MacNeill of murder, a first degree
felony, and obstruction of justice, a second degree felony.

¶49 MacNeill filed a post-trial Motion to Arrest Judgment or
For a New Trial on the ground that the Utah County Attorney’s
Office failed to disclose exculpatory evidence in the form of
consideration for Inmate One’s testimony. MacNeill based the
motion on emails and telephone call recordings from August
through October. The various communications revealed that
Inmate One planned on being released from prison in December
2013 in exchange for his testimony at MacNeill’s trial. And sure
enough, one week after trial, Robinson wrote letters to the U.S.
Attorney’s Office and Inmate One’s federal defender highly
recommending that “leniency be shown to [Inmate One] for his
truthful and courageous testimony.” Inmate One was released
from federal custody on December 13, 2013. The communications
also revealed that, in violation of the court’s exclusion order,




20140873-CA                   16               2017 UT App 48
                         State v. MacNeill


Inmate One viewed portions of the trial testimony on the news
before his scheduled date to testify.

¶50 The trial court found that, although the State failed to
disclose evidence of the deal between Inmate One and Robinson,
“a jury possessed of this additional information would not have
rendered a different verdict.” The court came to this conclusion
because cross-examination demonstrated (1) that Inmate One
“was ready to procure and accept early release by whatever
means it could be obtained,” and (2) that Inmate One believed
“testifying for the prosecution in Utah [would be] the catalyst for
his early release.” The trial court found that although the State
suppressed exculpatory evidence related to Inmate One, the new
information provided by MacNeill in his post-trial motion was
cumulative and “would not have been reasonably likely to affect
the outcome of the trial.” The trial court therefore denied
MacNeill’s motion.


            ISSUES AND STANDARDS OF REVIEW

¶51 MacNeill raises three issues on appeal. First, MacNeill
contends that the State did not present sufficient evidence to
support a conviction of murder. “When we consider an
insufficiency of the evidence claim, we review the evidence and
all inferences which may reasonably be drawn from it in the
light most favorable to the verdict of the jury.” State v. Nielsen,
2014 UT 10, ¶ 46, 326 P.3d 645 (citation and internal quotation
marks omitted). We will reverse a guilty verdict “only when the
evidence, so viewed, is sufficiently inconclusive or inherently
improbable that reasonable minds must have entertained a
reasonable doubt that the defendant committed the crime of
which he or she was convicted.” Id. (citation and internal
quotation marks omitted).

¶52 Second, MacNeill contends that the trial court abused its
discretion when it denied his new trial motion on the ground


20140873-CA                    17                2017 UT App 48
                         State v. MacNeill


that newly discovered impeachment evidence did not create a
reasonable probability that the result of the proceeding would
have been different if it had been presented at trial. “A trial court
has discretion in determining whether to grant or deny a motion
for a new trial, and we will not reverse a trial court’s decision
absent clear abuse of that discretion.” State v. Harmon, 956 P.2d
262, 265–66 (Utah 1998).

¶53 Third, MacNeill contends that cumulative prejudice
stemming from prosecutorial misconduct resulted in the denial
of his right to a fair trial. When reviewing a claim of cumulative
error, we “apply the standard of review applicable to each
underlying claim of error.” State v. Perea, 2013 UT 68, ¶ 33, 322
P.3d 624 (citation and internal quotation marks omitted).


                            ANALYSIS

                   I. Sufficiency of the Evidence

¶54 MacNeill contends that “the circumstantial evidence in
this case was far from sufficient to support a conviction.” He
argues that because “there were no eyewitnesses in this case to
any event that would have explained the cause of [Michele’s]
death” and “the investigation failed to reveal any physical
evidence that would demonstrate that anyone intentionally
contributed to [Michele’s] death,” “the evidence is insufficient
for a reasonable jury to convict.”

¶55 At trial the State bore the burden of proving beyond a
reasonable doubt that MacNeill intentionally or knowingly
caused Michele’s death. See Utah Code Ann. § 76-5-203(2)(a)
(LexisNexis 2012).

¶56 When determining the sufficiency of circumstantial
evidence, we must “determine (1) whether there is any evidence
that supports each and every element of the crime charged, and



20140873-CA                     18                  2017 UT App 48
                          State v. MacNeill


(2) whether the inferences that can be drawn from that evidence
have a basis in logic and reasonable human experience sufficient
to prove each legal element of the offense beyond a reasonable
doubt.” State v. Brown, 948 P.2d 337, 344 (Utah 1997) (citation
and internal quotation marks omitted).

¶57 It is “a well-settled rule that circumstantial evidence alone
may be sufficient to establish the guilt of the accused.” State v.
Harris, 2015 UT App 282, ¶ 9, 363 P.3d 555 (citation and internal
quotation marks omitted). Indeed, the idea that “circumstantial
evidence is necessarily less convincing and of less value than
direct evidence . . . is a misstatement of the law.” State v. Clayton,
646 P.2d 723, 725 (Utah 1982) (internal quotation marks omitted).
On the contrary, “[c]ircumstantial evidence may even be more
convincing than direct testimony.” State v. Housekeeper, 588 P.2d
139, 140 (Utah 1978). In sum, “‘[d]irect evidence is not required’
to establish guilt.” Harris, 2015 UT App 282, ¶ 9 (quoting State v.
Nielsen, 2014 UT 10, ¶ 47, 326 P.3d 645). Rather, the prosecution
may present “a mosaic of circumstantial evidence that
considered as a whole constitutes proof beyond a reasonable
doubt.” State v. Mercado, 635 A.2d 260, 264 n.4 (R.I. 1993).

¶58 “[C]redibility is an issue for the trier of fact,” and “in
reviewing a jury verdict we assume that the jury believed the
evidence supporting the verdict.” Brown, 948 P.2d at 343–44
(citation and internal quotation marks omitted). When “the jury
returns a verdict that is reasonably sustained by circumstantial
evidence and the inferences drawn from it, we must uphold the
jury’s verdict.” Nielsen, 2014 UT 10, ¶ 47.

¶59 “A party challenging a fact finding must first marshal all
record evidence that supports the challenged finding.” Utah R.
App. P. 24(a)(9). We view this requirement “as a natural
extension of an appellant’s burden of persuasion.” Nielsen, 2014
UT 10, ¶ 41.




20140873-CA                      19                2017 UT App 48
                         State v. MacNeill


¶60 To support his insufficiency claim, MacNeill argues that
“the only postulation presented by the State suggesting that there
was a murder and that [MacNeill] committed the alleged murder
was introduced through testimony of convicted and incarcerated
felons.” (Emphasis added.) MacNeill further maintains that
“only one of these informants, [Inmate One,] testified that
[MacNeill] affirmatively insinuated that he did anything of a
criminal nature.”

¶61 First, Inmate One did testify that MacNeill told him that
he “gave [his wife] some oxy and some sleeping pills and
he . . . got her . . . in the bathtub,” and that “he held her head
under the water for a little while.” But Inmate One was not the
only inmate witness who testified that MacNeill explicitly
admitted his guilt. The State Inmate testified that MacNeill told
him, “I’m getting away with murdering my wife.” He also
testified that MacNeill said that, before Michele’s death, his
relationship with her “was going downhill” because she was
“trying to get his money” and “was not going to let him keep
cheating.”

¶62 Furthermore, a jury verdict is supported not only by the
testimony admitted into evidence, but also by the inferences that
a jury may reasonably draw from that testimony. Inmates Two,
Three, and Four also testified that they asked MacNeill whether
he murdered his wife. MacNeill answered that “they couldn’t
prove it,” and, following a denial, that “[i]f I did, they don’t have
any evidence of it,” and also that “[t]he bitch drowned.” A
reasonable person could interpret these responses as more likely
to be offered by a guilty man than an innocent man. Thus, a juror
believing this testimony could, in light of the totality of evidence
presented at trial, reasonably infer that MacNeill acknowledged
having killed his wife.

¶63 MacNeill also argues that “the testimony of jailhouse
informants is known to be unreliable and has a long history of



20140873-CA                     20                 2017 UT App 48
                           State v. MacNeill


leading to wrongful convictions.” This may be true. See, e.g., R.
Michael Cassidy, “Soft Words of Hope”: Giglio, Accomplice
Witnesses, and the Problem of Implied Inducements, 98 Nw. U. L.
Rev. 1129, 1130 (2004) (“It is now widely accepted that the
practice of conditioning leniency on cooperation in criminal
cases is rife with the potential for abuse.”). But “credibility is an
issue for the trier of fact, in this case the jury.” State v. Brown, 948
P.2d 337, 343 (Utah 1997) (citation and internal quotation marks
omitted). “We do not ‘sit as a second trier of fact.’” State v. Davis,
2014 UT App 77, ¶ 4, 324 P.3d 678 (quoting State v. Boyd, 2001 UT
30, ¶ 16, 25 P.3d 985). Rather, “‘[i]t is the exclusive function of
the jury to weigh the evidence and to determine the credibility of
the witnesses.’” Id. (quoting State v. Booker, 709 P.2d 342, 345
(Utah 1985)).

¶64 As explained in the next section of this opinion, defense
counsel’s cross-examination of the jailhouse witnesses exposed
cracks in their credibility. Defense counsel thoroughly cross-
examined both Inmate One and the State Inmate. On cross-
examination, defense counsel elicited testimony from the State
Inmate about his prior theft and shoplifting charges, lying to
police, defrauding his landlord, and running a counterfeit watch
scheme, as well as his expected consideration in exchange for
testifying against MacNeill at trial, including consideration that
the State failed to disclose prior to trial.

¶65 Furthermore, the trial court gave an exemplary jury
instruction on the issue of in-custody-informant credibility. The
court instructed the jury, “A witness who believes that he may
be able to obtain his own freedom, or receive a lighter sentence
by giving testimony favorable to the prosecution, has motive to
testify falsely. Therefore, you must examine his testimony with
caution and weigh it with great care.” The court also instructed
the jury to consider the “criminal history of the informant,”
whether “the informant has ever changed his or her testimony,”
whether “the informant has received anything (including



20140873-CA                       21                 2017 UT App 48
                         State v. MacNeill


leniency in prosecution, personal advantage, or vindication) in
exchange for testimony,” and “[a]ny other evidence related to
the informant’s credibility.”

¶66 In sum, the premise of MacNeill’s argument—that a
criminal conviction must rest on direct evidence—is incorrect as
a matter of law, and MacNeill’s claim that only one jailhouse
informant testified that MacNeill explicitly confessed to the
murder is incorrect as a matter of fact. Two such informants
testified that MacNeill admitted to killing his wife, and three
more testified that MacNeill made statements from which jurors
could, in light of the totality of the trial evidence, reasonably
infer that MacNeill killed his wife. So the shortcomings MacNeill
identifies in the trial evidence simply do not exist. We reject his
sufficiency claim on this ground alone.

¶67 Moreover, as explained above, an appellant challenging a
jury verdict must “first marshal all record evidence that supports
the challenged finding.” Utah R. App. P. 24(a)(9). An argument
that does not fully acknowledge the evidence supporting a
verdict has little chance, as a matter of logic, of demonstrating
that the verdict lacked adequate factual support. See Dillon v.
Southern Mgmt. Corp. Ret. Trust, 2014 UT 14, ¶ 59, 326 P.3d 656
(citing State v. Mitchell, 2013 UT App 289, ¶ 31, 318 P.3d 238).
Accordingly, “[a]n appellant cannot demonstrate that the
evidence supporting a factual finding falls short without giving
a candid account of that evidence.” Id. (citation and internal
quotation marks omitted).

¶68 MacNeill’s brief does not give a candid account of the
evidence supporting the jury’s verdict. On the contrary, he
ignores much of that evidence. He argues that the testimony of
Inmate One constituted “the sole evidence of a homicide.” But
he fails to acknowledge any of the evidence laid out in
paragraphs 2 through 33 and 61 through 62 above.




20140873-CA                    22                2017 UT App 48
                        State v. MacNeill


¶69 Ignoring incriminating evidence does not make it go
away. The circumstantial evidence recited above gave the jury “a
basis in logic and reasonable human experience” to conclude
that MacNeill wanted Michele out of the picture so he could be
with Gypsy; that MacNeill manipulated Michele into having a
facelift despite the physician’s concerns about her blood
pressure; that MacNeill arranged to have available an abundance
of prescription medications; that Michele was unlikely to have
voluntarily taken those drugs, because she did not need them,
did not like taking drugs, and normally used less than
prescribed; that MacNeill attempted to manufacture a partial
alibi by ensuring his photograph was taken at his award
ceremony; that MacNeill gave a false description of the
positioning of Michel’s body in the tub; that, contrary to his
explanation, Michele, heavily drugged, drowned in the tub; that
MacNeill pretended to, but did not, perform CPR on Michele;
that MacNeill destroyed or attempted to destroy evidence of
Michele’s murder; that MacNeill manufactured an excuse for his
inability to lift Michele’s body out of the tub by reporting
scattered claims of various illnesses to his family and
coworkers—in short, that MacNeill intentionally or knowingly
caused Michele’s death. See State v. Brown, 948 P.2d 337, 344
(Utah 1997) (citation and internal quotation marks omitted).

¶70 Because the jury returned “a verdict that is reasonably
sustained by circumstantial evidence and the inferences drawn
from it, we must uphold the jury’s verdict.” See State v. Nielsen,
2014 UT 10, ¶ 47, 326 P.3d 645. Although MacNeill maintains
that the circumstantial evidence was insufficient to support his
conviction, we are satisfied that the evidence presented at trial
supports every element of the crime charged, and “the
inferences that can be drawn from that evidence have a basis in
logic and reasonable human experience sufficient to prove each
legal element of [murder] beyond a reasonable doubt.” See
Brown, 948 P.2d at 344 (citation and internal quotation marks
omitted). MacNeill has presented nothing suggesting that the



20140873-CA                    23               2017 UT App 48
                         State v. MacNeill


evidence was “sufficiently inconclusive or inherently improbable
that reasonable minds must have entertained a reasonable doubt
that the defendant committed the crime of which he [or she] was
convicted.” See id. (alteration in original) (citation and internal
quotation marks omitted). Accordingly, we reject MacNeill’s
challenge to the sufficiency of the evidence.

                    II. Impeachment Evidence

¶71 MacNeill challenges the trial court’s denial of his motion
to arrest judgment or for a new trial. MacNeill contends that “the
prosecution withheld impeachment evidence that would have
undermined the credibility of the State’s only witness” who
supported the State’s murder case. Specifically, MacNeill argues
that he “suffered extreme prejudice by being denied the
opportunity to fully cross-examine [Inmate One] with the facts
that would demonstrate his lack of credibility.”

¶72 The withholding “by the prosecution of evidence
favorable to an accused upon request violates due process where
the evidence is material either to guilt or to punishment,
irrespective of the good faith or the bad faith of the prosecution.”
Brady v. Maryland, 373 U.S. 83, 87 (1963); see also State v. Bakalov,
1999 UT 45, ¶ 30, 979 P.2d 799. The duty to preserve such
evidence “applies both to substantively exculpatory evidence
and to that which may be used for impeachment.” State v. Bisner,
2001 UT 99, ¶ 32, 37 P.3d 1073 (citing United States v. Bagley, 473
U.S. 667, 676 (1985); Giglio v. United States, 405 U.S. 150, 154–55
(1972)).

¶73 “[A] Brady violation occurs only where the state
suppresses information that (1) remains unknown to the defense
both before and throughout trial and (2) is material and
exculpatory, meaning its disclosure would have created a
‘reasonable probability’ that ‘the result of the proceeding would
have been different.’” Id. ¶ 33 (additional citation and internal
quotation marks omitted). It is “the cumulative or collective


20140873-CA                     24                 2017 UT App 48
                         State v. MacNeill


effect of the evidence that is weighed when determining whether
the disclosure would have created a reasonable probability of a
different result.” Tillman v. State, 2005 UT 56, ¶ 32, 128 P.3d 1123.
However, when evidence is “cumulative of other impeachment
evidence available at trial,” it does “not constitute material
evidence for Brady purposes.” Id. ¶ 37.

¶74 Before trial, the State filed a Notice of Benefits Offered or
Provided to Jailhouse Informants asserting that the State had
promised and could promise Inmate One nothing in exchange
for his testimony:

       The State of Utah has no authority over federal
       inmates and had nothing to offer Inmate #1 in
       exchange for his cooperation in the investigation
       and his testimony at trial. There is no agreement
       [to] exchange Inmate #1’s testimony for
       consideration from the State of Utah. Nothing has
       been given to him, and there are no promises
       outstanding. (If Inmate #1 were to request a
       recommendation from Investigator Robinson or
       the prosecution, that request would be honored. To
       date, however, he has not made any requests for
       any consideration.)

Before filing the Notice of Benefits, a prosecutor met with
Robinson and asked him what Inmate One had asked for in
return for his cooperation in the case. Robinson responded that
Inmate One “had not asked me for anything.”

¶75 Despite the State’s claim that it did not offer Inmate One
any consideration for his testimony and that no promises were
outstanding, MacNeill discovered evidence during trial showing
that Robinson had offered to write a letter to the U.S. Attorney’s
Office and Inmate One’s federal defender in exchange for his
testimony. MacNeill used that evidence to great effect at trial.




20140873-CA                     25                 2017 UT App 48
                          State v. MacNeill


¶76 Inmate One testified on direct examination that the Notice
of Benefits was completely accurate—that his only motives for
testifying were (1) to protect others and (2) to do the right thing
as part of Inmate One’s rehabilitation, and that he had done
nothing to pursue a possible benefit for testifying. But on cross-
examination, MacNeill confronted him with the following
evidence: a phone call with his mother, during which he
admitted that the State was planning to cut him a deal for
testifying; a statement to his mother that he was “putting that
date, I’m putting Christmas in my head because the [trial] is
going from October to November”; a statement to his mother
that he was planning to “talk with [his niece] and have her crack
down and see what [Robinson] is going to do . . . . And make
sure he do the right thing, . . . Because if he ain’t, then I ain’t”; a
statement to his niece referring to his testimony for the State as
“Operation Utah”; a statement by his federal defense
investigator explaining that if his testimony was “really great
and kind of puts the nail in the guy’s coffin, then you know, you
might get the two-and-a-half off”; Inmate One’s statement to his
federal defense investigator that Robinson had told him he was
“willing to help me out in any way that he could”; a telephone
call between Inmate One and Robinson in which Robinson told
Inmate One, “What I really want is to get you out before, and I
just wish we could do that somehow, some way . . . . [You] really
are one of my key, absolute key witnesses. So it’s really
important to us to make sure that you are taken care of, and kept
safe, and you know, I just want to make sure that your needs are
taken care of”; a statement by Robinson that he would call
Inmate One’s federal public defender and defense investigator;
and a statement by Robinson to Inmate One that he preferred to
communicate with Inmate One by phone rather than email so
MacNeill would not learn of the communications. This
uncontroverted evidence demonstrated that Inmate One had
falsely testified that he had received no promises of leniency
from Robinson and that Robinson had falsely represented that
he had offered no promises of leniency to Inmate One.



20140873-CA                      26                 2017 UT App 48
                        State v. MacNeill


¶77 But the matter did not end there. After trial, MacNeill
filed a request under the Freedom of Information Act seeking
information from the federal prison where Inmate One was
incarcerated. MacNeill obtained Inmate One’s email and
telephone correspondence for the months of September and
October 2013. These communications revealed that Inmate One
planned on being released from prison in December 2013 in
exchange for his testimony at MacNeill’s trial. MacNeill also
obtained an email from Inmate One’s federal defense
investigator informing Inmate One that he had “talked with the
investigator out there, that Jeff Robinson will be providing us
and the U.S. Attorney’s Office with information after the trial
about what all you did, you know testimony and assistance.”
And one week after trial, as promised, Robinson wrote a letter to
the U.S. Attorney’s Office and Inmate One’s federal defender
highly recommending that “leniency be shown to [Inmate One]
for his truthful and courageous testimony.”

¶78 After receiving this information, MacNeill filed a Motion
to Arrest Judgment or For a New Trial on the ground that the
Utah County Attorney’s Office failed to disclose exculpatory
evidence in the form of consideration for Inmate One’s
testimony. In support of the State’s opposition to MacNeill’s
motion for a new trial, Robinson filed an affidavit stating that a
prosecutor for the State had inquired whether Inmate One had
asked for anything in return for his cooperation in the case and
Robinson responded that Inmate One “had not asked me for
anything.” In the same affidavit, Robinson also stated that he
“did not think to inform [the prosecutor that talked to him] or
any of the prosecutors that Inmate #1’s attorney had asked for a
recommendation if [Robinson] felt comfortable with his
assistance.”

¶79 The trial court meticulously analyzed this issue in a 40-
page ruling. The court entered 60 findings of fact and 61
subsidiary findings, and devoted 18 pages to setting forth



20140873-CA                    27               2017 UT App 48
                         State v. MacNeill


conclusions of law. In making its conclusions, the court relied on
two journal articles, one practice guide, and 16 state and federal
cases. The court scrupulously examined the evidence withheld
by the State and declared that Robinson’s claim that he merely
forgot to tell prosecutors that Inmate One had requested
consideration for his testimony and he had agreed to give it “in
the face of direct questioning tests the bounds of credulity.” 5

¶80 The trial court concluded that the State suppressed
exculpatory evidence related to Inmate One, specifically,
evidence showing that Inmate One had asked for a
recommendation letter and that Robinson had agreed to provide
one. The court further concluded that “[t]his information
remained unknown to defense counsel before and throughout
trial.” The court also observed that “the State’s attempt to down-
play the importance of Inmate 1’s trial testimony rings hollow,”


5. The court made an in-depth examination of the inherent risk
of using jailhouse informant testimony. The court quoted a 2007
policy review that explained jailhouse informants’ motives to
fabricate testimony and opined that “there is a high risk of
pivotal, but perjured testimony” and therefore “the prosecutor’s
professional responsibilities are a critical safeguard to
preventing wrongful convictions.” The court emphasized that
“[p]rosecutors do not have a duty to ‘make an investigation on
behalf of the defendant’ or to ‘search[] for exculpatory and
mitigating evidence,’” but “[g]iven the powerful incentive
informants have to fabricate evidence favorable to the
government and the prosecutor’s primary duty to do justice,
prosecutors should undertake meaningful efforts to corroborate
information provided by jailhouse informants, and to investigate
informant reliability.” (Quoting State v. Pliego, 1999 UT 8, ¶ 9, 974
P.2d 279). The court concluded that in this case it was “unclear
what effort prosecutors took to arrive at a reasonable belief that
Inmate[] 1 [was] providing truthful information.”




20140873-CA                     28                 2017 UT App 48
                        State v. MacNeill


and that if “MacNeill had only to show that the State committed
serious errors in this case, his motion for new trial would be
granted.” But, as the trial court explained, “the law requires
more.”

¶81 The trial court concluded that “after careful review of the
record, . . . disclosure  of   Inmate    1’s   request     for  a
recommendation letter, and Robinson’s promise to provide it
would not have been reasonably likely to affect the outcome of
the trial” in light of defense counsel’s “withering cross-
examination.” The court reasoned that by the “use of Inmate 1’s
prison emails and telephone conversations, defense counsel
painted Inmate 1 for what he was—a calculating and
sophisticated convict, ready to say or do anything necessary to
get out of prison early.” The court characterized Inmate One’s
cross-examination as “long, pointed, and devastating.” The court
explained that Inmate One’s “true motives for testifying in Utah
were revealed. It was clear that he had every intention of asking
for and accepting anything he could get . . . to secure his early
release.” After careful review of Inmate One’s trial testimony on
cross-examination and the evidence withheld by the State, the
court concluded that “a jury possessed of this additional
information would not have rendered a different verdict.”

¶82 MacNeill claims that in ruling on his motion for new trial,
“the trial court erroneously neglected to discern the prejudice
resulting from the introduction of the only damning evidence in
this case: tainted testimony from an informant who had been
given consideration, in this case a release from prison, and who
attempted to conform his story by observing prior evidence
introduced in the case that he saw while watching trial
testimony on television.” But in challenging the trial court’s
ruling, MacNeill fails to refute or even acknowledge the trial
court’s exhaustive memorandum decision. He has made no
attempt to identify any flaws in the court’s findings or
conclusions. Because MacNeill has failed to address “the basis of



20140873-CA                   29                2017 UT App 48
                         State v. MacNeill


the district court’s ruling, we reject this challenge.” See Golden
Meadows Props., LC v. Strand, 2010 UT App 257, ¶ 17, 241 P.3d
375.

¶83 Nor has MacNeill analyzed his claim under the
framework of Brady v. Maryland, 373 U.S. 83 (1963). An
adequately briefed argument must “contain the contentions and
reasons of the appellant with respect to the issues presented,
including the grounds for reviewing any issue not preserved in
the trial court, with citations to the authorities, statutes, and
parts of the record relied on.” Utah R. App. P. 24(a)(9). “An
appellant that fails to devote adequate attention to an issue is
almost certainly going to fail to meet its burden of persuasion. A
party must cite legal authority on which its argument is based
and then provide reasoned analysis of how that authority should
apply in the particular case, including citations to the record
where appropriate.” Bank of America v. Adamson, 2017 UT 2, ¶ 13.
In short, an issue is inadequately briefed “when the overall
analysis of the issue is so lacking as to shift the burden of
research and argument to the reviewing court.” State v. Thomas,
961 P.2d 299, 305 (Utah 1998).

¶84 MacNeill cites Giglio v. United States, 405 U.S. 150 (1972),
in support of his claim that “failure to provide evidence of any
understanding or agreement with a key witness in exchange for
testimony that would be relevant to that witness’s credibility,”
“will result in the reversal of any verdict of guilt and will require
a new trial.” But he fails to develop any analysis beyond that
assertion. He does not engage in an analysis under either
Giglio or Brady to demonstrate why the evidence he received
after trial was “material either to guilt or punishment.” See
Brady, 373 U.S. at 87. Because MacNeill has failed to address the
trial court’s detailed ruling, failed to develop his citation to
authority, and failed to provide any reasoned analysis based on
that authority, we conclude that he failed to carry his burden of
persuasion on appeal. See State v. Roberts, 2015 UT 24, ¶ 18, 345



20140873-CA                     30                 2017 UT App 48
                         State v. MacNeill


P.3d 1226 (holding that “our adequate briefing requirement
is . . . a natural extension of appellant’s burden of persuasion”
(citation and internal quotation marks omitted)). We reject his
claim on this ground.

¶85 Moreover, we discern no flaw in the trial court’s ruling.
Robinson’s blatantly false statements had the potential to
subvert the course of justice. But in the end, they did not. The
jury learned that Inmate One expected the State to cut him a deal
for testifying; that he expected to be released before Christmas;
that if Robinson would not “do the right thing,” neither would
Inmate One; that the federal defense investigator encouraged
him to give testimony that “kind of puts the nail in the guy’s
coffin”; that Inmate One told his federal defense investigator that
Robinson was “willing to help me out in any way that he could”;
that Robinson had told Inmate One that he wanted to make sure
that Inmate One’s “needs are taken care of”; that Robinson told
Inmate One that he would call his federal public defender and
defense investigator; and that Robinson preferred to
communicate by phone rather than email so that MacNeill
would not learn of the communications.

¶86 The jury did not learn that Inmate One’s federal defense
investigator told Inmate One that Robinson “will be providing
us and the U.S. Attorney’s Office with information after the trial
about what all you did, you know testimony and assistance.”
And of course the jury did not learn that one week after trial, as
promised, Robinson wrote a letter to the U.S. Attorney’s Office
and Inmate One’s federal defender highly recommending that
“leniency be shown to [Inmate One] for his truthful and
courageous testimony.” But the trial court correctly ruled that
this additional evidence was “cumulative of other impeachment
evidence available at trial,” and therefore it does “not constitute
material evidence for Brady purposes.” See Tillman v. State, 2005
UT 56, ¶ 37, 128 P.3d 1123. Therefore, the trial court did not
exceed its discretion in denying MacNeill’s motion for a new



20140873-CA                    31                2017 UT App 48
                          State v. MacNeill


trial on this ground. See State v. Harmon, 956 P.2d 262, 265–66
(Utah 1998).

                       III. Cumulative Error

¶87 MacNeill finally contends that he was “denied a fair trial
as a result of numerous instances of prejudicial prosecutorial
misconduct.” MacNeill argues that three specific errors denied
him the right to a fair trial. First, he claims that the State
“unfairly and improperly coached [Alexis] to convey an
unsubstantiated non-factual version of the discovery of
[Michele’s] body and the crime scene for the purpose of
manufacturing corroboration for the informant’s false
testimony.” MacNeill argues that the State approached Alexis on
multiple occasions and asked her to discuss the facts of the case
with the youngest daughter, who was in her custody at the time.
Second, MacNeill claims that the State “failed to disclose
alternative suspects.” Third, he claims that the State “failed to
follow the trial judge’s order to exclude witnesses.” 6 Under the


6. MacNeill also seems to claim that the prosecutors’ failure to
“adhere to their duty to provide discovery after [MacNeill] made
numerous requests” constitutes error. However, MacNeill
describes this claim in only two sentences, stating that “trial
counsel, after discovering thousands of documents that [the
State] failed to disclose, then filed a motion to disqualify the
Utah County Attorney’s office from the case. These motions and
findings of the attorneys and trial judge are illustrative of the
overall failure and bad faith of the prosecution in discovery
matters in this case.” The “motions and findings” referenced by
MacNeill comprise 822 pages of the appellate record. An
adequately briefed argument must “contain the contentions and
reasons of the appellant with respect to the issues
presented . . . with citations to the authorities, statutes, and parts
of the record relied on.” Utah R. App. P. 24(a)(9). MacNeill did
                                                        (continued…)


20140873-CA                      32                2017 UT App 48
                         State v. MacNeill


doctrine of cumulative error, “we will reverse only if the
cumulative effect of the several errors undermines our
confidence . . . that a fair trial was had.” State v. Dunn, 850 P.2d
1201, 1229 (Utah 1993) (omission in original) (citation and
internal quotation marks omitted). 7

A.     The CJC Interview

¶88 MacNeill argues that the trial court erred in admitting the
CJC interview into evidence. Specifically, MacNeill argues that
admitting the interview was erroneous because the trial court
found that Alexis improperly influenced the girl’s memory of
the events on April 11, 2007 by using improper interview


(…continued)
not specify which discovery requests the State failed to comply
with in his claim that prosecutors “failed to adhere to their duty
to provide discovery after [MacNeill] made numerous requests.”
Nor does MacNeill indicate any authority that supports his
assertion that failure to comply with a discovery request
constitutes error that denied him a fair trial. Accordingly,
MacNeill has failed to uphold his burden of persuasion on this
point. See Bank of America v. Adamson, 2017 UT 2, ¶ 13 (holding
that an appellant who “fails to devote adequate attention to an
issue is almost certainly going to fail to meet its burden of
persuasion”).

7. A claim of cumulative error—or more accurately, cumulative
prejudice—generally asserts that errors discussed earlier in the
brief, even if individually harmless, caused prejudice in
combination. But MacNeill’s cumulative error argument asserts
three claims of error not asserted elsewhere in his brief. In any
event, because we conclude that none of these alleged errors
were prejudicial, his claim of cumulative prejudice necessarily
fails.




20140873-CA                     33                2017 UT App 48
                         State v. MacNeill


techniques that planted false memories. “A trial court has broad
discretion to admit or exclude evidence and its determination
typically will only be disturbed if it constitutes an abuse of
discretion.” State v. Whittle, 1999 UT 96, ¶ 20, 989 P.2d 52. “A
trial court abuses its discretion if it acts unreasonably.” Id.

¶89 With respect to the CJC interview, the trial court found
that it “was not tainted” because her memories “as expressed in
that interview are largely consistent with prior statements to
Alexis and are corroborated by the statements of other witnesses,
including [MacNeill].” But the court found that “(1) after the CJC
interview, [the youngest daughter] was subjected to suggestive
and repeated questioning about material facts by an untrained
interviewer with bias as to the suspect’s guilt, and with bias as to
a pecuniary interest; and (2) there is a substantial likelihood that
these interview techniques implanted false memories or
distorted real memories in [the youngest daughter],” and
therefore she was “not competent to testify.”

¶90 MacNeill’s claim fails because of chronology. MacNeill
challenges the trial court’s admission of the CJC interview and
claims that the trial court erred because it found that Alexis had
improperly influenced the girl’s testimony. But the improper
influence that MacNeill claims tainted the girl’s memory
occurred after the CJC interview. The trial court made detailed
findings about the unreliability of the girl’s later testimony.
Based on those findings, it admitted statements made in the CJC
interview before Alexis questioned the girl, but excluded
statements made by the girl during or after Alexis’s questioning.
MacNeill has not demonstrated how the girl’s testimony in the
CJC interview could be rendered unreliable by later questioning.
And MacNeill does not challenge the trial court’s finding that,
“[i]nsofar as her CJC interview is concerned, [the youngest
daughter] is a competent witness.” Given the trial court’s “broad
discretion to admit or exclude evidence,” we affirm its decision
to admit the girl’s CJC interview. See Whittle, 1999 UT 96, ¶ 20.



20140873-CA                     34                2017 UT App 48
                         State v. MacNeill


B.     Alternative Suspects

¶91 MacNeill next argues that the State did not disclose
information that his son expressed homicidal ideations, because
doing so would have suggested an alternative perpetrator. The
record reflects otherwise. During the investigation, investigators
sent an email to his son’s school about “troubling” comments
they discovered on his son’s Twitter account. In that email,
investigators made clear that the young man was “not a suspect
in the death of his mother.” MacNeill received a copy of this
email ten months before trial. MacNeill’s claim that the State
failed to disclose this information at trial thus lacks factual
support.

C.     Exclusionary Order

¶92 MacNeill finally argues that “the prosecution failed to
follow the trial judge’s order to exclude witnesses.” The trial
court ruled on this issue in denying MacNeill’s motion for a new
trial, but MacNeill does not address the detailed findings made
by the trial court and makes no attempt to challenge the trial
court’s conclusion that MacNeill failed to prove prejudice.

¶93 “A trial court has discretion in determining whether to
grant or deny a motion for a new trial, and we will not reverse a
trial court’s decision absent clear abuse of that discretion.” State
v. Harmon, 956 P.2d 262, 265–66 (Utah 1998). “When an exclusion
order has been violated, the burden is on the accused to
demonstrate that he has been prejudiced to the extent that a
mistrial should be granted.” State v. Billsie, 2006 UT 13, ¶ 12, 131
P.3d 239 (citation and internal quotation marks omitted).

¶94 After opening statements, the trial court ordered that all
fact witnesses “not watch or listen to television, radio, or internet
news coverage of the trial while under trial subpoena” and that
the parties shall “inform their respective fact witnesses of this
exclusion order.” In the words of the trial court, “for reasons that


20140873-CA                     35                 2017 UT App 48
                         State v. MacNeill


remained unexplained—the State did not inform the federal
jailhouse informants of the exclusion order for almost a week.”
After trial MacNeill filed a Freedom of Information Act request
with the Federal Bureau of Prisons and sought disclosure of
Inmate One’s September and October 2013 telephone
conversations. These conversations showed that Inmate One
watched television coverage of the trial even though he testified
that he did not.

¶95 However, Inmate One’s trial testimony was consistent
with his report to Robinson before trial, with one exception. In
his initial interview with Robinson, Inmate One reported that
MacNeill gave Michele “Oxycontin.” At trial, Inmate One
testified that MacNeill gave Michele “oxy.” When asked on
cross-examination whether “oxy” meant “Oxycontin,” Inmate
One responded that “Oxycontin and Oxycodone are the same
thing. Basically one of them has Tylenol in it or Acetaminophen,
the other one doesn’t . . . so I might have said Oxycontin or
Oxycodone, either one.”

¶96 The trial court concluded that the State’s failure to inform
the federal inmates about the exclusion order for almost a week
did not prejudice MacNeill. We agree. Inmate One’s testimony
did not change materially, and MacNeill required Inmate One to
address the inconsistency in his testimony about whether
MacNeill gave Michele “Oxycontin” or “Oxy.” MacNeill failed
to demonstrate prejudice, because he could not show that this
slight difference between Inmate One’s version of events before
and after viewing television coverage had any effect on the
verdict. Accordingly, the trial court did not exceed its discretion
in denying MacNeill’s motion for a new trial on this ground.

¶97 In sum, MacNeill has demonstrated no abuse of discretion
by the trial court. Because “we have found no error in this case,
the requirements of the cumulative error doctrine are not met.”
See State v. Killpack, 2008 UT 49, ¶ 62, 191 P.3d 17.



20140873-CA                    36                2017 UT App 48
                       State v. MacNeill


                       CONCLUSION

¶98 For the foregoing reasons, the judgment of the trial court
is affirmed.




20140873-CA                  37              2017 UT App 48